Notice of 2008 Annual Meeting and Proxy Statement www.ariad.com HARVEY J. BERGER, M.D. CHAIRMAN AND CHIEF EXECUTIVE OFFICER April 25, Dear Fellow Investor, I am pleased to invite you to attend our 2008 Annual Meeting of Stockholders, which will be held on Thursday, June 12, 2008, beginning at 10:00 a.m., Eastern Time, at our corporate offices in Cambridge, Massachusetts. This year, you are being asked to elect three directors nominated by the Board of Directors upon the recommendation of our Nominating and Corporate Governance Committee, to approve an amendment to our Employee Stock Purchase Plan to increase the number of shares of common stock available for issuance under the plan and to ratify the selection of Deloitte & Touche LLP as our independent registered public accounting firm.Your Board of Directors urges you to read the accompanying proxy statement carefully and recommends that you vote “FOR” each of these proposals. At the meeting, we also will report on ARIAD’s development and business plans for the coming year.We will provide you with an opportunity to meet members of our management team and Board of Directors and will respond to questions that you may have. We hope that you will be able to join us at our Annual Meeting.Whether or not you expect to attend, please be sure to vote your shares using any of the following methods: vote by telephone or the Internet as described in the instructions included on the proxy card; vote by signing, dating, and returning the proxy card in the envelope provided; or vote by attending the meeting in person. To register for the meeting, please contact our investor relations office at 617-494-0400, extension 251, or send an e-mail to investor@ariad.com.Directions to our offices can be found on our website at www.ariad.com. I look forward to seeing you at this year’s Annual Meeting. Sincerely yours, Harvey J.
